EXHIBIT 10.9

Non-Employee Director Compensation Summary Sheet

 

Annual Retainer

   $ 38,500   

Type of Meeting

   Amount Paid per Meeting  

Board Meeting

   $ 3,850   

Special Meeting

   $ 3,850   

Telephonic Board Meeting

   $ 1,100   

Compensation & Nominating Committee Meeting

   $ 1,650   

Audit Committee Meeting

   $ 3,300   

Executive Committee Meeting

   $ 3,850   

Additional Fee for Chairperson (except Audit)

   $ 1,650   

Additional Fee for Audit Committee Chairperson

   $ 2,200   